Order entered February 13, 2020




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-01114-CV

  FRISCO ATHLETIC NETWORK, INC. D/B/A/ LONESTAR VOLLEYBALL CLUB,
                             Appellant

                                              V.

                 TRAIN KIDS NOW, INC. D/B/A DX3 ATHLETE, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Collin County, Texas
                          Trial Court Cause No. 004-00767-2018

                                          ORDER
       Appellant has filed notice with this Court that it has filed for bankruptcy in the United

States Bankruptcy Court. This automatically suspends further action in this appeal. See TEX. R.

APP. P. 8.2.

       Accordingly, we ABATE this appeal. It may be reinstated on prompt motion by any

party complying with Rule 8.3 and specifying what further action, if any, is required from this

Court. See id. 8.3.

                                                     /s/   KEN MOLBERG
                                                           JUSTICE